Citation Nr: 0737728	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  03-18 108	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to a temporary total rating because of 
treatment for a right knee disorder requiring convalescence 
under the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1952, and from March 1986 to May 1988. The veteran 
also had over 30 years of inactive Reserve and National Guard 
service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which, inter alia, denied service 
connection for bilateral hearing loss, hypertension, 
infectious hepatitis with jaundice, kidney stones and urinary 
dysfunctions with renal calculi/sugar/albumin in urine, 
declined to reopen service connection claims for a right knee 
condition and a heart condition (claimed as bigeminy 
premature ventricular contraction), and denied entitlement to 
a temporary total rating based on convalescence under the 
provisions of 38 C.F.R. 
§ 4.30.  In December 2002, the veteran's file was transferred 
to the No. Little Rock, Arkansas, RO by his request.  

In a November 2003 rating decision, service connection was 
granted for hearing loss and hypertension. As such these 
claims are considered satisfied and are not before the Board.

In March 2004, the appellant testified before a Hearing 
Officer (RO hearing); a copy of this transcript is associated 
with the record.  

In a February 2005 action, the Board denied service 
connection for infectious hepatitis with jaundice and kidney 
stones and urinary dysfunction, declined to reopen the 
service connection claim for a heart condition, claimed as 
bigeminy premature ventricular contraction, reopened and 
remanded the service connection claim for a right knee 
condition for further development and deferred the claim 
regarding entitlement to temporary total rating based on 
convalescence pending a decision regarding the veteran's 
right knee condition.  The claims of entitlement to service 
connection for a right knee condition and entitlement to 
temporary total rating based on convalescence are again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's right knee condition was not noted on his 
examination report for extended active duty.

2.  Clear and unmistakable evidence demonstrates that the 
veteran's right knee condition existed prior to his period of 
active duty from March 1986 to May 1988.

3.  Clear and unmistakable evidence demonstrates that the 
veteran's right knee condition was not aggravated beyond the 
natural progression of the condition during his period of 
active duty from March 1986 to May 1988.

4.  The veteran underwent surgery for his nonservice-
connected right knee condition in October 2000.


CONCLUSIONS OF LAW

1.  The veteran's right knee condition clearly and 
unmistakably existed prior to his entry into active military 
service from March 1986 to May 1988, and the presumption of 
soundness at entrance into active duty is rebutted.  
38 U.S.C.A. 
§§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306 (2007).  

2.  The veteran's preexisting right knee condition was not 
aggravated by active service from March 1986 to May 1988.  
38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306(b) 
(2007).

3.  The criteria for the assignment of a temporary total 
disability rating due to convalescence following right knee 
surgery have not been met.  38 C.F.R. § 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VA notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VA duty to notify was satisfied subsequent 
to the initial AOJ decision by way of a letter sent to the 
appellant in April 2005 that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a supplemental statement of the case issued in April 
2006, after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until July 2006, after the initial AOJ 
decision, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

Regarding the issue of entitlement to a temporary total 
rating based on convalescence, VA notice is not required 
because this issue involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
physician's statements and lay statements have been 
associated with the record.  The appellant was afforded a VA 
medical examination in November 2005.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002 & Supp. 2007).

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2007); 
38 C.F.R. § 3.306(b) (2007).

Service medical records from the veteran's first period of 
active duty, from January 1948 to January 1952, do not 
reflect treatment for or diagnosis of a right knee disorder.  
The veteran was in the National Guard following his first 
period of active duty until he reentered active duty in March 
1986.  An August 1977 Report of Medical History during his 
time in the National Guard reflects the veteran's reports 
that his right knee locked and swelled occasionally.  A 
contemporaneous Report of Medical Examination showed that the 
veteran had normal lower extremities and did not include a 
diagnosis of a right knee disorder.  

Private medical records show that, in November 1979, the 
veteran suffered a right knee injury when he stepped from an 
ambulance.  He reported that he had some knee discomfort in 
the past which was mainly localized in the anterior lateral 
aspect of the right knee and that, at the time of the 
examination, he had tightness and swelling of the knee.  Upon 
examination, he had full range of motion of the right knee 
and no ligamous laxity or pain of stressing the ligaments.  
There was a great deal of knee joint effusion and some 
crepitus on the patellofemoral groove.  X-rays revealed early 
degenerative changes of the lateral patellofemoral facet 
joint and the medial compartment of the knee joint.  The 
diagnosis was acute synovitis of the right knee, secondary to 
a twisting injury.  A January 1980 private medical record 
shows a follow-up appointment for treatment of the veteran's 
right knee.  He still reported intermittent difficulty with 
the knee with pain localized to the medial joint line and 
also the posterior aspect of the knee.  In March 1980, the 
veteran was seen again for a follow up on early arthritic 
problems of the right knee.  He denied any discomfort at the 
examination.  

A June 1980 VA orthopedic examination showed that the veteran 
reported that he injured his right knee at Maxwell Air Force 
base years before when he twisted it and had swelling.  He 
reported three or four episodes of swelling since that time 
and some pain in the lateral aspect of the knee.  He had full 
range of motion with crepitation and +1 effusion.  There was 
tenderness over the lateral joint line anteriorly, his 
ligamentous structures were intact and McMurray's test was 
negative.  A contemporaneous x-ray showed some early 
degenerative changes involving the patellofemoral joint with 
some minimal sclerosis throughout the rest of the knee.  The 
impression was degenerative joint disease of the right knee.

An October 1984 Report of Medical History from his National 
Guard service  reflected the veteran's report that he had a 
trick or locked knee and that he had a bad knee while on 
active duty with the United Stated Air Force in 1958.  A 
contemporaneous Report of Medical Examination shows that the 
veteran had normal lower extremities and no diagnosis of a 
right knee disorder.  December 1985 Reports of Medical 
History and Examination for extended active duty do not 
reflect and reports of a trick or locked knee or treatment 
for or diagnosis of a right knee disorder.  

The veteran reentered active duty in March 1986.  A September 
1986 service medical records show that the veteran was 
treated for pain, discomfort and swelling in the right knee 
which had been present for several days.  He gave no history 
of trauma.  He walked with a limp and reported that he felt 
as though the knee would give way.  There was a question of a 
meniscus tear.  A service medical record dated later in 
September 1986 shows that the veteran was seen for follow up 
on his left knee instability; however, this appears to be 
incorrect and the record actually reflects treatment to his 
right knee.  The record shows that the veteran was given 
medication and a splint to wear on his knee during activity.  
He had good range of motion and no joint effusion.  A May 
1987 service medical record reflects that the veteran was 
seen for popping and stiffness in his right knee.  He had no 
effusion.  The assessment was degenerative joint disease, and 
a probable meniscal tear.  A November 1987 service medical 
record reflects a diagnosis of a torn medical meniscus and 
chondromalacia patella.  The veteran was put on Indocin and 
scheduled for an arthroscopy.  A February 1988 operation 
report reflects an operative diagnosis of a torn medial 
meniscus with grade IV degenerative changes of the medical 
joint space of the right knee and grade III degenerative 
changes of the patella femoral joint.  The report shows that 
he underwent an arthroscopy, partial medial meniscectomy, and 
debridement of the medial joint space.  March 1988 service 
medical records show that the veteran underwent physical 
therapy and had full range of motion of his right knee with 
minimal discomfort.  His separation physical report noted 
that he had recent arthrosopic surgery on his right knee, and 
his Report of Medical History reflected that he had a swollen 
and painful right knee before his surgery, but neither 
reflect a diagnosis of any further right knee disorder.  

VA medical records from January 1993 through February 1996 
reflect ongoing treatment for the veteran's right knee 
arthritis.  October 2000 private medical records show that 
the veteran had severe degenerative arthritis involving all 
compartments of the right knee with a marked varus deformity 
and that he had failed conservative therapy.  He underwent a 
total knee replacement of his right knee.  Private medical 
records from November 2000 show that the veteran was 
undergoing physical therapy as part of his recovery from the 
surgery. 

A February 2004 private medical record shows that the veteran 
reported that his right knee pain was aggravated during 
service by the walk/run annual test while on active duty, 
that the knee would swell and be painful after each annual 
test and that he eventually had an arthrogram and 
arthroscopy.  He indicated that he had not had knee problems 
before service and that he had been active in the past 
without any knee problems.  The assessment was status post 
right knee total replacement with limited knee flexion.

A November 2005 VA examination report reflects that the 
veteran only noticed problems with his right knee when he was 
using the leg for extended periods of time of lifting heavy 
objects.  The examiner observed that there was no functional 
impairment on standing or walking, and there was no crutches, 
braces, cane, corrective shoes or warmth.  There was some 
pain at the superior aspect of the right knee, and a small 
amount of chronic edema surrounding the right knee and lower 
leg.  There was no effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding.  
There was no inflammatory arthritis.  There was no median 
and/or lateral collateral ligament instability, and no varus 
or valgus deformity.  Upon testing the meniscus with the 
McMurray's test, there were no clicks or mobility to suggest 
a meniscal injury.  The examiner stated that there was no 
pain in the veteran's knee on repeated use, no flareups, no 
fatigue, weakness, lack of endurance or incoordination.  The 
veteran only had pain with extreme flexion.  There was no 
additional functional loss.  The diagnosis was right knee 
chondromalacia.  The examiner noted that the veteran had an 
injury before entering service and underwent ameliorative 
surgery in 1988 for his right knee disability which 
preexisted service, and that there were records following the 
surgery that showed that there was an actual range of motion 
of the knee producing only a minimal discomfort with 
quadriceps weakness.  He opined that the tear of the 
posterior horn of the medial meniscus identified in the 
February 1988 arthroscopy report was likely present when the 
veteran entered service and is at least as likely as not that 
this condition increased in severity during service and was 
more than just a temporary or intermittent flareup of a 
preexising condition.  

A March 2006 addendum to the November 2005 examination report 
reflects the examiner's opinion that it would only be with 
speculation to report the baseline limitation the veteran had 
due to a preexisting condition at the right knee versus the 
degree of aggravation the veteran sustained at the right knee 
due to military service.  It would only be with speculation 
to report the amount of aggravation the veteran experienced 
during military service.

An April 2006 addendum to the November 2005 examination 
report reflects the examiner's conclusion that there was no 
objective evidence to support the veteran's claim that his 
right knee condition was aggravated during military service 
nor is there objective medical evidence to support the 
November 2005 VA examiner's opinion.  The examiner went on to 
state that it appears, based on review of the medical 
evidence, that the veteran underwent an ameliorative 
procedure, arthroscopy, in February 1988 and that this 
procedure did not cause aggravation of the veteran's 
preexisting right knee condition.  There was no evidence, 
based on review of the objective data, that the significant 
disease identified on the 1988 arthroscopy procedure had its 
onset during the veteran's active military service.  He also 
opined that there was no objective medical evidence to 
support a claim that the veteran's right knee condition was 
aggravated by military service.  The veteran's baseline 
medical condition, degenerative disease at the right knee, 
chondromalacia patella at the right knee and tear of the 
medical meniscus right knee, were most likely present when 
the veteran entered active duty in March 1986.  Although the 
veteran's symptoms may have increased during military service 
between March 1986 and May 1988, there is no evidence that 
the baseline condition was aggravated beyond natural 
progression by military service.  Even though the November 
2005 examiner reported that it is at least as likely as not 
that the veteran's right knee condition increased in severity 
during the service and was more than a temporary or 
intermittent flare-up of a preexisting condition as the 
veteran required surgical intervention during military 
service, the surgical intervention during military service 
was an ameliorative type of procedure.  The examiner 
concluded that there is no objective evidence that this 
procedure or military experience aggravated the veteran's 
preexisting right knee condition.

As noted above, there are two steps to rebut the presumption 
of soundness at entry.  First, there must be clear and 
unmistakable evidence that the veteran's right knee disorder 
preexisted service.  Second, there must be clear and 
unmistakable evidence that his right knee disorder was not 
aggravated during service.  If both prongs are not met, the 
presumption of soundness at entry is not rebutted.  

The record reflects that the veteran had degenerative changes 
in his right knee in 1979 and 1980.  The veteran reported to 
the June 1980 VA examiner that he had injured his knee years 
before while at Maxwell Air Force base; however, this is not 
reflected in the record.  The February 2004 private medical 
record shows that the veteran reported that the had not had 
knee problems before active duty.  This is true of his first 
period of active duty but is not reflected by the record for 
his second period of active.  The April 2006 VA examiner 
reviewed the claims file and opined that the veteran's 
baseline medical condition, degenerative disease at the right 
knee, chondromalacia patella at the right knee and tear of 
the medical meniscus right knee, were most likely present 
when the veteran entered active duty in March 1986.  
Therefore, the presumption of soundness at induction is 
rebutted.  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  The February 2004 private medical 
record reflects the veteran's report that he his knee problem 
had been aggravated by the annual walk/run tests in service; 
however, he stated that this aggravation was prior to the 
right knee surgery he underwent in February 1988, which was 
an ameliorative procedure.  While the veteran's May 1988 
separation Report of Medical History and his separation 
examination report reflected his indication that he had a 
right knee arthroscopy while in service, his examination did 
not reflect a diagnosis of any further right knee disorder.  
Additionally, the April 2006 VA examiner specifically stated 
that the veteran's right knee condition was not aggravated 
beyond the natural progression of the condition while he was 
in service.  The Board finds this evidence to be clear and 
unmistakable evidence demonstrating that the veteran's 
preexisting right knee condition was not aggravated by his 
second period of active duty.  

The analysis for determining aggravation for purposes of 
rebutting the presumption of soundness mirror the general 
standard of aggravation.  Since there is clear and 
unmistakable evidence that his preexisting right knee 
disorder was not aggravated during service for the purpose of 
rebutting the presumption of soundness, it necessarily 
follows that the veteran's right knee condition was not, in 
fact, aggravated during service.  38 U.S.C.A. § 1153; 38 
C.F.R. §§ 3.304(b), 3.306(b).

November 2001 and February 2003 letters from private 
physicians are part of the record.  In the November 2001 
letter, the physician stated that he was treating the veteran 
for an arthritic knee, and that the veteran underwent a total 
knee replacement for his right knee.  The February 2003 
letter shows that the veteran had osteoarthritis of the right 
knee and that he could extend completely but could only flex 
it to 80 degrees.  While these statements confirm that the 
veteran has right knee arthritis, neither provide an opinion 
that the veteran's preexisting right knee condition was 
aggravated during service.  

The veteran has claimed that his right knee condition is 
related to service.  In terms of his statement, as a lay 
person, with no apparent medical expertise or training, he is 
not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Since the preponderance of the evidence is against service 
connection for a right knee condition, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Entitlement to a temporary total rating based on 
convalescence under the provisions of 38 C.F.R. § 4.30

Since service connection for a right disorder is denied, 
there is no legal basis to consider the veteran's claim of 
entitlement to a temporary total disability rating due to 
convalescence following right knee surgery.  In this regard, 
a total disability rating will be assigned effective the date 
of hospital admission or outpatient treatment and continuing 
for a period of one, two, or three months from the first day 
of the month following hospital discharge or outpatient 
release if the treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence.  38 C.F.R. § 4.30 (2007).  As service 
connection for a right knee disorder has not been 
established, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for a right knee disorder is denied.

A temporary total rating because of treatment for a right 
knee disorder requiring convalescence under the provisions of 
38 C.F.R. § 4.30 is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


